DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, in the reply filed on 09 August 2022 is acknowledged.
Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09 August 2022.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 22 July 2019. It is noted, however, that applicant has not filed a certified copy of the 20190660745.3 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jin (US 2020/0110497).
Regarding independent claim 1, Jin teaches a flexible display module (Fig. 1) comprising a flexible display panel (Fig. 1, Element 10); and a first transparent conductive layer (Fig. 9, Element TX) disposed on a light exit side of the flexible display panel (10_1), wherein the flexible display panel (10) comprises a main display region (Fig. 1, Element MR), a bending region (Fig. 1, Element BD), and a driving circuit region (Fig. 1, Element SR); the main display region (MR) comprises a pixel array layer (Fig. 1, Element DA); the first transparent conductive layer (Fig. 9, Element TX11c) comprises a first touch electrode (Fig. 9, Element TP1_8) located in the main display region (MR), a driving circuit (Fig. 1, Element 20) located in the driving circuit region (SR), a first touch electrode lead (Fig. 12) electrically connected to the first touch electrode (TP1_8) and the driving circuit (20), respectively, and a wiring (Figs. 8-12) electrically connecting the pixel array layer (DA) and the driving circuit (20).
Regarding claim 2, Jin teaches a second transparent conductive layer (Fig. 9, Element RX11) and an insulating layer (Fig. 9, Element 141) stacked with the first transparent conductive layer (TX11c) on the light exit side of the flexible display panel (10_1), wherein the first transparent conductive layer (TX11c) and the second transparent conductive layer (RX11) are spaced apart by the insulating layer (141); the second transparent conductive layer (RX11) comprises a second touch electrode (Fig. 9, Element TP1_1) located in the main display region (MR), and a second touch electrode lead (Fig. 12) electrically connected to the second touch electrode (RX11) and the driving circuit (20), respectively.
Regarding claim 3, Jin teaches the second transparent conductive layer (RX11) disposed between the first transparent conductive layer (TX11c) and the flexible display panel (Fig. 10).
Regarding claim 4, Jin teaches the bending region (BD) located between the main display region (MR) and the driving circuit region (SR); the bending region (BD) comprising a groove (Fig. 2); and an edge of the groove close to the main display region (MR) is flush with an edge of the insulating layer (141) close to the driving circuit region (SR).
Regarding claim 5, Jin teaches a planarization layer (Fig. 7, Element 230) disposed on a side of the first transparent conductive layer (TX11c) facing away from the flexible display panel, the planarization layer (230) covering the main display region (MR), the bending region (BD) and the driving circuit region (SR); a material of the planarization layer comprising an organic insulating material, and the planarization layer filling the groove (¶ [0119]).
Regarding claim 6, Jin teaches a flexible display device (Fig. 1) comprising the flexible display module according to claim 1.
Regarding claim 7, Jin teaches a second transparent conductive layer (Fig. 9, Element RX11) and an insulating layer (Fig. 9, Element 141) stacked with the first transparent conductive layer (TX11c) on the light exit side of the flexible display panel (10_1), wherein the first transparent conductive layer (TX11c) and the second transparent conductive layer (RX11) are spaced apart by the insulating layer (141); the second transparent conductive layer (RX11) comprises a second touch electrode (Fig. 9, Element TP1_1) located in the main display region (MR), and a second touch electrode lead (Fig. 12) electrically connected to the second touch electrode (RX11) and the driving circuit (20), respectively.
Regarding claim 8, Jin teaches the second transparent conductive layer (RX11) disposed between the first transparent conductive layer (TX11c) and the flexible display panel (Fig. 10).
Regarding claim 9, Jin teaches the bending region (BD) located between the main display region (MR) and the driving circuit region (SR); the bending region (BD) comprising a groove (Fig. 2); and an edge of the groove close to the main display region (MR) is flush with an edge of the insulating layer (141) close to the driving circuit region (SR).
Regarding claim 10, Jin teaches a planarization layer (Fig. 7, Element 230) disposed on a side of the first transparent conductive layer (TX11c) facing away from the flexible display panel, the planarization layer (230) covering the main display region (MR), the bending region (BD) and the driving circuit region (SR); a material of the planarization layer comprising an organic insulating material, and the planarization layer filling the groove (¶ [0119]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee (US 2021/0294475) teaches a display device with pressure sensor.  Ko (US 2021/0240294) teaches a flexible display with switches.  Maeda (US 2021/0141258) teaches a display device with recesses in non-display area.  Jeong (US 2020/0089351) teaches a display device with touch sensing unit.  Park (US 2020/0075692) teaches a display device with organic common layer including intermittent portion.  Park (US 2020/0067016) teaches a display device with a dam disposed in the non-display area.  Kang (US 2019/0288048) teaches a display apparatus with a storage capacitor.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Quarterman whose telephone number is (571)272-2461. The examiner can normally be reached Monday-Thursday, 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Quarterman/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        2 November 2022